Citation Nr: 1701836	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  16-43 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to exposure to herbicides such as Agent Orange.

2. Entitlement to service connection for thyroid cancer, to include as secondary to exposure to herbicides such as Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wished to withdraw his appeals for service connection for COPD and thyroid cancer.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as the Veteran has withdrawn his appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a letter received by the Board in September 2016, the Veteran withdrew his appeal for service connection for thyroid cancer and COPD.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.


ORDER

The appeal for service connection for COPD, to include as due to exposure to herbicides such as Agent Orange, is dismissed.

The appeal for service connection for thyroid cancer, to include as due to exposure to herbicides such as Agent Orange, is dismissed.



____________________________________________
H. M. Walker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


